Citation Nr: 1746367	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

2.  Entitlement to an initial compensable rating for a residual scar associated with coronary artery bypass graft, midline sternal.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from July 1967 to March 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2011, the Veteran requested a hearing before a Veterans Law Judge, but in March 2012, he withdrew his hearing request.

The Veteran has raised the issue of whether he was unemployable due, in part, to service-connected heart disability.  See, e.g., Report of information (November 22, 2011).  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected ischemic heart disease has manifested, at worst, by a left ventricular ejection fraction of 55 to 65 percent and a workload of  7.5 METs, without evidence of cardiac hypertrophy or dilation

2.  The Veteran's service-connected scar has been manifested by pain.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent rating for ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7099-7005 (2016).

2.  The criteria for an initial 10 percent rating, but no higher, for residual scar associated with coronary artery bypass graft, midline sternal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ischemic Heart Disease

The Veteran seeks an initial rating in excess of 10 percent for his service-connected heart condition, which is rated under Diagnostic Code 7005.

Historically, the Veteran underwent coronary artery bypass surgery for coronary artery disease in 2010, and received a temporary total disability rating from August 3, 2010, to October 1, 2010.  Accordingly, this case focuses on the propriety of an increased rating from October 1, 2010, to present.

Under Diagnostic Code 7005, a 10 percent rating is warranted for CAD resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating, is warranted for CAD resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

Throughout the pendency of the appeal, the Veteran has reported dizziness and pain in the chest and right shoulder, which is exacerbated by exertion and precludes him from lifting more than 5 to 10 pounds.  See Notice of Disagreement (April 17, 2011); Statement (August 1, 2011); Substantive Appeal (November 5, 2011)

First, the Board finds that the Veteran's dizziness is not related to his service-connected heart disability.  The Board acknowledges that the Veteran is competent to report irregular episodes of dizziness since his 2010 heart surgery, but finds that he has not demonstrated the requisite medical expertise to exact the etiology of his dizziness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Moreover, a determination as to the etiology of the Veteran's dizziness raises a complex medical question that cannot be answered by a mere personal observation. Significantly, several medical professionals have diagnosed the Veteran's symptoms of dizziness as benign paroxysmal positional vertigo.  None of these medical professionals have related the Veteran's vertigo to his service-connected heart disability.  Accordingly, after deferring to the treating medical professionals' expertise, the Board finds that the preponderance of the evidence is against the Veteran's assertion that his vertigo is related to his service-connected heart disability.

Second, the Board finds that the Veteran's reported chest, back, and shoulder pain are not related to his service-connected heart disability.  The Board acknowledges that the Veteran is competent to report pain exacerbated by exertion since his heart surgery, but finds that a determination pertaining to the underlying cause of the reported pain gives rise to a complex medical question.  Significantly, medical professionals have diagnosed his reported pain as sprains and strains of the cervical, thoracic, and lumbar spine related to a motor vehicle accident in December 1993 and falling through ceiling rafters in September 2002.  See, e.g., Private Chiropractor (May 9, 2012); VA examination (January 2016).  Moreover, VA examiners have consistently found that the Veteran's service-connected heart disability does not cause complications, conditions, signs, or symptoms beyond LVEF and METs impairment.  See VA examination (February 2011; January 2016).  Accordingly, after deferring to the medical professionals' expertise, the Board finds that the preponderance of the evidence is against the Veteran's assertion that chest, shoulder, and back pain is related to his service-connected heart disability.

Third, on VA heart examination in February 2011, the examiner terminated the Veteran's stress test due to dizziness, unrelated to the Veteran's service-connected heart disorder.  The examiner reported that LVEF was 75 percent and estimated workload was 5 to 7 METs.  The examiner opined that LVEF more accurately represented the Veteran's cardiac function than estimated METs because his heart disease was "doing well" and there was no evidence of systolic dysfunction.  In light of the examiner's uncontroverted opinion, the Board finds that the Veteran's LVEF, then 75 percent, most accurately represents the severity of his heart condition.

On VA heart examination in January 2016, LVEF was 55 to 60 percent, and estimated workload was 7.5 METs.  The examiner further noted there was no evidence of myocardial infarction, congestive heart failure, or any other complications, conditions, signs or symptoms associated with the Veteran's service-connected heart disability.

Based on the evidence of record, the Board finds that the Veteran's service-connected heart condition has manifested, at worst, by LVEF of 55 to 65 percent and a workload of 7.5 METs, without evidence of cardiac hypertrophy or dilation.  Therefore, since the criteria for the next higher rating, a 30 percent, have not been met, a rating in excess of 10 percent for the Veteran's service-connected heart disability is not warranted.

As discussed above, the Board acknowledges the Veteran's reported dizziness and chest, back, and shoulder pain, which interfere with his ability to perform physical activity, but finds that the medical evidence indicates that these symptoms are not associated with his service-connected heart disability.  In this regard, the medical evidence shows that the Veteran's dizziness is due to nonservice-connected vertigo and that the aforementioned pain is due to non-service-connected sprains and strains of the cervical, thoracic, and lumbar spine stemming from nonservice-connected injuries.  Accordingly, the current 10 percent rating contemplates all of the signs and symptoms stemming from the Veteran's service-connected heart disability.

Scar

The Veteran seeks an initial compensable rating for a service-connected residual scar associated with coronary artery bypass graft, midline sternal.

The Veteran's scar is linear, runs along his mid-chest, and measures 26 cm x 0.5 cm.  While the Veteran reported that the scar was not painful on VA examination in February 2011 and January 2016, he has, on many occasions reported pain and swelling at the site of the scar.  See, e.g., Substantive Appeal (November 5, 2011); Report of Information (November 22, 2011); Statement (April 20, 2012).  In light of the Veteran's competent, credible reports, the Board resolves any doubt in his favor and finds that the scar is painful.

The Veteran's scar is currently rated under Diagnostic Code 7805.

Scars rated under Diagnostic Code 7805 are to be rated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Diagnostic Code 7800 pertains to disfiguring scars of the head, face, or neck.  Diagnostic Code 7801 pertains to deep, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7802 pertains to superficial, nonlinear scars covering areas of at least 144 square inches.  Diagnostic Code 7804 pertains to painful or unstable scars.  As the Veteran's scar is does not disfigure the head, face, or neck; is not deep or nonlinear; and does not cover at least 144 square inches, Diagnostic Codes 7800, 7801, 7802 are not applicable.

Under 7804, a 10 percent rating is warranted for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four painful scars.  A 30 percent rating is warranted for five or more painful or unstable scars.  See 38 C.F.R. 4.118, Diagnostic Code 7804 (2016).

Based on the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's painful scar.  The Board further finds that the next higher rating, a 20 percent, is not warranted as the Veteran only has one painful scar.


ORDER

An initial rating in excess of 10 percent for ischemic heart disease is denied.

An initial 10 percent rating, but no higher, for a residual scar associated with coronary artery bypass graft, midline sternal, is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  Here, the Veteran has raised the issue of whether he was unemployable due, in part, to service-connected heart disability; however, the Board cannot decide this claim in the first instance.  See, e.g., Report of information (November 22, 2011).  On remand, the Veteran should be provided the appropriate VCAA notice regarding the requirements to substantiate a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice regarding the requirements to substantiate a TDIU.

2.  Notify the Veteran that he may submit statements from himself and others who have observed him, describing their impressions of the impact his service-connected disabilities have on his ability to work.

3.  After all the above development has been completed, the RO should undertake whatever development deemed appropriate to adjudicate her TDIU claim, to include determining whether referral for extraschedular consideration is appropriate.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


